Citation Nr: 1216055	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  94-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine from April 22, 1992 through January 30, 2004. 

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine from January 31, 2004. 

3.  Entitlement to an effective date prior to January 31, 2004, for an award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to April 1968. 

On April 22, 1992, the RO received a claim from the Veteran in which the Veteran sought service connection for a "neck fracture."  One of the claims on appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) in Nashville, Tennessee beginning in September 1992.  The Board remanded the claim in 1995.  By a decision issued in November 1997, the Board confirmed an initial noncompensable evaluation for compression fracture, cervical and dorsal spine.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Following a Joint Motion by the parties, in August 1999, the Court vacated the Board's 1997 decision.  The Board remanded the appeal in July 2003. 

During the pendency of the appeal, after the July 2003 Remand, the RO granted service connection for degenerative arthritis of the lumbar spine, effective from April 22, 1994, and for radiculopathy of the right upper extremity, effective September 26, 1994.  The Veteran disagreed with the initial evaluations assigned for those disabilities, as well as continuing his disagreement with the initial evaluation assigned for residuals of compression fracture, cervical and dorsal spines.  The Veteran also disagreed with the effective date assigned for the grant of service connection for radiculopathy.  The Veteran timely perfected appeals as to the additional issues. 

In April 2008, the Veteran submitted a timely substantive appeal as to the effective date assigned for an award of a TDIU.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted in April 1994 by a Veterans Law Judge who is no longer employed by the Board.  The Veteran was notified in April 1997 that he had the right to request another Travel Board hearing.  The Veteran did not request another Travel Board hearing.  In a statement received in March 2008, the Veteran withdrew his request for a local (personal) hearing before the RO.  Appellate review may proceed.

In November 2008, the Board issued final decisions with regard to the Veteran's claims of entitlement to increased initial evaluations for residuals of a compression fracture of the cervical and dorsal spine with degenerative changes, an effective date for the grant of service connection for radiculopathy of the right upper extremity, and an initial evaluation for radiculopathy of the right upper extremity.  The other claims listed above were remanded for additional development.  As such development has been completed to the extent possible, the Veteran's claims are properly before the Board at this time.

In a January 2011 written statement, the Veteran's former attorney indicated that he was withdrawing legal representation, having already informed the Veteran.  The Veteran was provided with information regarding representatives and attorneys in August 2011 but has not appointed other representation.


FINDINGS OF FACT

1.  Prior to January 31, 2004, the Veteran's lumbar spine disability is manifested by flexion to 60 degrees, at which point pain begins.

2.  From January 31, 2004, the Veteran's lumbar spine disability is manifested by the presence of motion with no evidence of ankylosis or lumbosacral strain.

3.   The Veteran's service connected disabilities did not render him unemployable at any time prior to January 31, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for degenerative arthritis of the lumbar spine, from April 22, 1992, to January 31, 2004, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2003).

2.  The criteria for a rating in excess of 40 percent for degenerative arthritis of the lumbar spine, from January 31, 2004, are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

3.  An effective date earlier than January 31, 2004 for a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the claim of entitlement to a TDIU, it is deemed to have arisen from an appeal of the initial effective date following the grant of a TDIU.  Courts have held that once entitlement is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here, the Veteran was provided sufficient VCAA notice with regard to his claim of entitlement to a TDIU in November 2002, prior to the October 2006 rating decision that granted the benefit.  Therefore, no further notice is needed under VCAA for this claim.

As to the claims for increased ratings for the lumbar spine disability, this is also an appeal following the initial grant of the benefit.  However, in this case, the Veteran was not provided with sufficient VCAA notice prior to the grant of the benefit in June 2004.  Under these circumstances, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

In a July 2005 letter, the Veteran was informed that, in order to substantiate his claim, the evidence needed to show that his disability had gotten worse.  He was also told about the responsibility that he and VA had in providing such evidence.  A May 2008 letter provided the Veteran with the rating criteria used to evaluate his disability.  Thereafter, the Veteran's claim was readjudicated several times, most recently in March 2012.  Based on the foregoing, the Board finds that adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All identified VA and private treatment records have been requested or obtained.  The Veteran's Social Security Administration records have been obtained.  Furthermore, the Veteran was afforded VA examinations in January 2004, May 2004, and January 2005, in which the examiners took down the Veteran's history, considered lay evidence, conducted testing, and reached conclusions based on their examinations that were consistent with the record.  The examinations are found to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions; a medical opinion is considered adequate where it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability, in sufficient detail to allow the Board's evaluation to be a fully informed one).

In addition and pursuant to the Board's November 2008 remand, the Veteran was afforded a VA examination in February 2012.  However, the examiner determined that the Veteran was too inebriated for him to conduct an appropriate examination.  As such, the RO attempted to comply with the Board's instructions and afford the Veteran this examination.  However, the Veteran did not cooperate.  The Board finds that the RO complied with the remand instructions, and no further development on this matter is warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).  See also D'Aries, 22 Vet. App. at 105 ("substantial compliance" rather than "strict compliance" is required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)

II.  Analysis

Increased Ratings for the Lumbar Spine

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's degenerative arthritis of the lumbar spine is rated 10 percent disabling prior to January 31, 2004 and 40 percent disabled thereafter.  The disability was awarded service connection in a June 2004 rating decision with a 40 percent evaluation, effective January 31, 2004, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242, which provides ratings for degenerative arthritis of the spine.  In a February 2005 rating decision, the RO determined that an earlier effective date of April 22, 1992 was warranted, with a 10 percent rating assigned from that date until January 30, 2004.  The rating decision code sheet shows that the diagnostic code remained the same.

The criteria for rating disabilities of the spine were changed during the pendency of the appeal.  Specifically, the criteria for rating limitation of motion of the lumbar spine were amended effective September 26, 2003.  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board notes that the disability ratings used to evaluation intervertebral disc syndrome were also amended twice during the pendency of the Veteran's appeal, on September 23, 2002, and September 26, 2003.  However, there is no evidence that the Veteran has any disc disease of the lumbar spine.  Therefore, those rating criteria, both before and after the revisions, are not applicable here.

Under the regulations in effect from September 26, 2003, the Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Again, the Board notes that the Veteran has no disc disease of the lumbar spine.  Therefore, evaluation on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable.

Under the General Rating Formula, in effect from September 26, 2003, the highest schedular rating is 100 percent for unfavorable ankylosis of the entire spine, and a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Prior to the September 26, 2003 revisions, limitation of motion of the lumbar spine was rated 10 percent when slight, 20 percent when moderate, and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In December 1992, the Veteran underwent VA examination for his cervical spine disability.  He denied any pain in his lower back.  On examination, he had no tenderness to the lower back.  Range of motion of the lower back could not be tested, because the Veteran stated that moving his lower back would cause pain in his neck.  X-rays of the lateral lumbar lumbosacral lateral were negative.

A December 1992 x-ray of the lumbosacral spine shows degenerative osteophytic spurring of L3 and L4.

A July 1993 private medical record shows that there was full range of motion of the thoracic spine and 60 degrees of flexion of the lumbar spine, at which point the Veteran complained of low back pain.  He could extend to neutral and extend 10 degrees beyond neutral.  The physician found no evidence of specific orthopedic disease except some degenerative changes in the cervical spine.

During his April 1994 Board hearing, the Veteran reported problems with pain in his lower back such that he was unable to bend over sometimes.  

During his July 1994 Social Security Administration hearing, the Veteran reported problems with his lower back.  The pain came and went.  He could walk about a block before he had pain in his lower back and legs.  

In July 1995, the Veteran underwent VA examination for his cervical spine disability.  Examination of the lumbar spine revealed no tenderness, but it was difficult to get the Veteran to go through the range of motion because he complained of pain in the cervical spine.

In January 2004, the Veteran underwent VA examination.  He indicated that he did not develop low back pain at the time of his accident in service but noticed it later in that year, in 1966.  Since that time, he had intermittent lumbar back pain which limited his activity level.  Although it was difficult, the examiner was able to obtain ranges of motion in all directions of the lumbar spine.  There was no fixed deformity in the back.  The assessment was lumbar spine pain.  There was pain with range of motion of the spine.

The Veteran underwent VA examinations in March 2004 and January 2005 and was able to perform ranges of motion of the lumbar spine.  He was diagnosed as having multilevel degenerative changes throughout his spine.

In February 2012, the Veteran presented for VA examination for his spine.  However, the examiner noted that there was a significant smell of alcohol.  The Veteran was unable to give appropriate history as well as submit to a good examination, due to inebriation.  The examiner did not feel like he could adequately and appropriately examine the Veteran.

Based on the evidence of record, the Board finds that a 20 percent rating is warranted for the Veteran's lumbar spine disability, from April 22, 1992.  The Board notes that there is very little pertinent evidence regarding limitation of motion of the lumbar spine prior to January 31, 2004.  However, a July 1993 private medical record shows that the Veteran could forward flex his lumbar spine to 60 degrees, at which point pain began.  The Board finds that, considering the criteria of DeLuca and 38 C.F.R. §§ 4.40, 4.45, the functional impairment of the Veteran's lumbar spine resulted in forward flexion limited to 60 degrees throughout the appeal period.  The Board determines that this corresponds to moderate limitation of motion of the lumbar spine under the criteria of Diagnostic Code 5292, in effect prior to September 26, 2003.  Severe limitation of motion of the lumbar spine is not shown under the criteria of Diagnostic Code 5292 prior to January 31, 2004, because there is no evidence that flexion was limited more severely than to 60 percent at any time prior to that date, even when taking into account additional functional impairment due to pain and other factors during flare-ups.  As there is no evidence of ankylosis or lumbosacral strain at any point during the appeal period, evaluation under any other criteria in effect prior to September 23, 2006, is not warranted.

Under the rating criteria in effect from September 26, 2003, the Board finds that a disability rating in excess of 20 percent prior to January 31, 2004, or 40 percent thereafter is not warranted.  Specifically, there is no evidence that the Veteran demonstrated forward flexion of the lumbar spine to 30 degrees or less at any time prior to January 31, 2004.  None of the lay or medical evidence even suggests that this is the case.  As such, under The General Rating Formula for Diseases and Injuries of the Spine, a disability rating in excess of 20 percent prior to January 31, 2004 cannot be assigned, even when taking into account additional function impairment during flare-ups.  Furthermore, there is no lay or medical evidence of ankylosis of any portion of the Veteran's spine.  Therefore, a rating in excess of 40 percent under the rating criteria in effect from September 26, 2003, is not warranted.

The Veteran is certainly competent to report as to his symptomatology.  However, even the Veteran's statements do not suggest the impairment necessary to warrant a rating in excess of 20 percent prior to January 31, 2004 or a 40 percent rating thereafter.  The Board also notes that radiculopathy of the Veteran's right upper extremity has already been separately rated, and there are no other documented neurological manifestations of the Veteran's spine disability.

The Board notes that the RO attempted to provide the Veteran with a retrospective medical opinion and examination in February 2012, as the Veteran's previous attorney had requested.  Hines v. Principi, 18 Vet. App. 227 (2004).  However, the examiner documented that the Veteran presented to the examination in an inebriated state, causing the examiner to be unable to complete the examination.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  The Veteran has certainly alleged interference with employment due to his service-connected disabilities.  However, he has not alleged such interference with regard to his lumbar spine disability alone.  As such, the Board finds that there is no marked interference with his employment, i.e., beyond that contemplated by his current ratings, due to his lumbar spine disability.  Therefore, referral for consideration of an extraschedular rating for lumbar spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the evidence supports a 20 percent rating for the Veteran's lumbar spine disability prior to January 31, 2004.  However, the preponderance of the evidence is against the claims for a rating in excess of 20 percent prior to January 31, 2004, and a 40 percent rating thereafter.  To the extent that the claims are denied, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

However, a threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In a January 2012 rating decision, pursuant to the Board's November 2008 decision, the RO awarded service connection for deformity of vertebral body of the dorsal (thoracic) spine and assigned a 10 percent evaluation, from April 22, 1992.  The outcome of this determination was that the Veteran's combined disability rating increased to 60 percent, effective September 26, 1994.  

His service-connected disabilities all stem from the same motor vehicle accident in service.  As such, they are considered to be of a common etiology under the provisions of 38 C.F.R. § 4.16(a).  Therefore, the Veteran met the preliminary schedular criteria for entitlement to a TDIU on September 26, 1994.  As such, for this time period, it is for the Board to determine whether the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.

Prior to September 26, 1994, the Veteran does not meet the criteria for a schedular TDIU.  It is VA's policy that all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  

Significantly, the Court has held that the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). Cf. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009) (Board has jurisdiction to review denial of extraschedular rating on appeal under 38 C.F.R. § 3.321(b) where RO had referred claim for increased rating to Director of Compensation and Pension, who had found that extraschedular rating was not warranted).  

While the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted.

A February 1993 VA outpatient record shows that the Veteran indicated he was a construction worker but was currently unemployed.

A July 1993 private treatment record shows that the Veteran reported having stopped working in 1985.  The physician found no limitations that should be imposed on his activities due to his spine.

In an April 1994 written statement, the Veteran indicated that he worked at [a heavy equipment manufacturing company] from 1969 to 1974, during which he experienced daily pain.  From 1974 to 1981, he did odd jobs and was enrolled in State Technical Institute.  After that, he worked city and state contracts in construction until 1986.  In 1986, the pain reportedly became more severe, and the Veteran said he could no longer ignore it.  He reported that he was no longer able to work due to the pain.  He has not worked since 1987.

In April 1994, the Veteran testified before the Board that, beginning in 1985 or 1986, he was no longer able to perform certain carpentry work, including overhead nailing, hanging sheetrock, and roofing.  He also could no longer carry heavy objects, as this caused pain in his neck and shoulders.

A January 1995 Social Security Administration determination found that the Veteran was not disabled for Social Security Administration purposes.

During his July 1995 VA examination, the Veteran reported that he has worked since service as a molder, selling real estate, for a newspaper, and as a carpenter.  He has not worked since 1987 because, in trying to work as a carpenter, he had increased pain of his neck and shoulders.

In a September 2003 claim, the Veteran indicated that he worked in carpentry until 1991 and became too disabled to work in October 1991.

In a September 2005 written statement, Dr. B, a private physician, indicated that he reviewed the Veteran's medical records.  He initially stated that it was his opinion that the Veteran has been unable to maintain or obtain gainful employment due to his serious cervical spine injuries.  However, the doctor essentially limited his opinion when he explained that the Veteran's cervical and lumbar spine injuries made it impossible for the Veteran to be employed as a carpenter since about 1987, according to his hearing testimony and the physical requirements of his labor intensive occupation.  Dr. B recommended that the Veteran undergo a comprehensive evaluation to determine his employability.  He recommended that this examination be conducted by a physician with vocational rehabilitation training and experience.

After being asked to submit information regarding his full employment history, the Veteran's attorney submitted his Social Security earnings statement in January 2008, which showed that he had not earned income since 1988.

In December 2011, the Veteran underwent VA Social and Industrial Examination.  He reported worsening of his arthritis and the problems with his spine, back, neck, and thigh.  He had to lay down when the pain became too difficult to tolerate.  Prior to service, he completed the eleventh grade and received a GED in service.  He attended State Technical Institute for building construction technology, but did not complete the degree.  He was previously an independent, self-employed carpenter contractor and retired in 1988 due to his physical disabilities.  The examiner summarized that the Veteran was no longer able to be employed due to his problems with neck, lungs, arthritis, and thigh.

As noted above, the Veteran presented for a VA examination in February 2012 but was inebriated, and the examination was terminated by the examiner.

Based on the evidence of record, the Board finds that entitlement to a TDIU, on a schedular basis since September 26, 1994 (but before January 31, 2004) is not warranted.  Specifically, while it is clear that the Veteran has been unemployed since at least 1991, the evidence does not support a finding that the Veteran was unable to obtain or maintain any substantially gainful employment.  The Veteran asserted in July 1995 that he stopped working because he could no longer do any carpentry work.  However, he never asserted, and no evidence of record credibly suggests that the Veteran was unable to do more sedentary or less physical work.  In fact, his own employment history shows that he had worked in real estate and for a newspaper, in addition to more physical employment.  Finally, while Dr. B stated in September 2005 that the Veteran was unable to do carpentry work since 1987, no supported statement was made with regard to less physical work.  

The Board notes that Dr. B suggested that the Veteran undergo more extensive evaluation of his employability.  He was determined in a December 2011 VA Social and Industrial Survey to be unable to work, but no opinion was given as to the Veteran's employability prior to January 2004.  The Veteran had been scheduled for two additional VA examinations that were to include opinions with regard to the Veteran's employability prior to January 2004.  However, while the Veteran appeared for these examinations, he was too inebriated for the examiner to conduct an accurate and appropriate examination.  The Veteran did not cooperate with the examinations that may have provided evidence in support of his claim.  As discussed above, for that reason, the Board finds that the Veteran is not entitled to an additional examination.

The above evidence reflects that the weight of the evidence is against a TDIU as it indicates that the Veteran's service-connected disabilities do not produce unemployability.  In fact, none of the evidence of record establishes or suggests that the Veteran was unable to obtain or maintain any kind of employment before January 31, 2004.  The lay and medical evidence states instead that he was no longer able to do carpentry after 1987.  This evidence does not satisfy the criteria for entitlement to a TDIU.

Finally, with regard to the time period prior to September 26, 1994, the Board finds that referral for extraschedular consideration for a TDIU is not warranted.  Again, as stated above, the only pertinent evidence dated prior to September 26, 1994, shows that the Veteran alleged that he was no longer able to do carpentry work, and his private physician stated that the Veteran had no limitations on his activities.  As such, there is no evidence suggesting that the Veteran was unemployable in all aspects prior to September 26, 1994, such that referral to the Director of Compensation and Pension is warranted for extraschedular consideration.

For the foregoing reasons, there is no basis for an effective date earlier than January 31, 2004 for the Veteran's TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an earlier effective date for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).








ORDER

An initial evaluation of 20 percent for degenerative arthritis of the lumbar spine is granted, from April 22, 1992 through January 30, 2004, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine, from January 31, 2004, is denied.

Entitlement to a TDIU prior to January 31, 2004 is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


